PAUL E. DANIELSON, Justice, concurring. |1BI concur with the majority and write solely to make a few observations. While Lake Village, Perennial, and Santarsiero argue that the circuit court erred in finding discovery violations relating to the identification of witnesses and staffing documentation, their argument is not well taken because, in my opinion, their failure to turn over the emails requested in and of itself warranted the discovery sanctions imposed by the circuit court. Here, the defendants were given multiple chances to comply with the request for emails and the circuit court’s order compelling production, and until the date the circuit court struck their answers, never produced a single email as requested and ordered. All the defendants did to dispute production was complain that the task would be time-consuming and expensive. In their motion for reconsideration and on appeal, Lake Village, Perennial, and Santarsiero argue that the circuit court’s order was impossible with which to comply. However, a review of the affidavits and arguments made to the circuit court reveal no such impossibility — to the contrary, they show it might have been costly, burdensome, time-consuming, and difficult, but they in no way demonstrated that it was impossible to turn over the emails requested.1  11fiLake Village, Perennial, and Santar-siero also make much of the fact that they were “confused” by the circuit court’s oral order to produce two months’ worth of emails and its ultimate order directing one year’s production. Yet, the defendants failed to produce even one email at all; moreover, they never even sought an extension of time with which to comply with the circuit court’s order to compel, nor did they provide any affidavits to the circuit court demonstrating or outlining their attempts to fully comply with the circuit court’s order outside of making a request to VCPI. Instead, the defendants, in essence, ignored the circuit court’s order and took their chances. A circuit court is in a superior position to judge the actions and motives of the parties, and this court should not second guess the circuit court in the instant case. See National Front Page, LLC v. State, 350 Ark. 286, 86 S.W.3d 848 (2002); Calandro v. Parkerson, 333 Ark. 603, 970 S.W.2d 796 (1998). The defendants flagrantly failed to comply with the Estate’s request for production, despite being given multiple opportunities to do so or to demonstrate why they could not. A court commits an abuse of discretion when it improvidently exercises its discretion, for example, when discretion is exercised thoughtlessly and without due consideration. See Ross Sys., Inc. v. Advanced Envtl. Recycling Techs., Inc., 2011 Ark. 473, 2011 WL 5487571. The circuit court in this case did not improvidently exercise its discretion. Because it did not do so, I too would affirm the circuit court’s order striking the answer of the defendants to the claims of negligence and violation of the Arkansas Resident’s Rights Act.2  IwCORBIN and GOODSON, JJ., join.  . This is further evidenced by the defendants’ turning over of the emails from other litigation — it was clearly possible to obtain the emails requested, albeit perhaps difficult. It was not, however, impossible. The defendants also seem to make much a of the federal district court’s decision in Zubulake v. UBS Warburg, LLC, 217 F.R.D. 309 (S.D.N.Y.2003), which they cited both to the circuit court and this court. In Zubulake, the district court did discuss the difficulties relating to electronic data on backup tapes, but it in no way held that such information was impossible to obtain or produce. And, as already noted, the defendants were able to produce such information in other litigation. In my opinion, the mere difficulty in obtaining the information did not excuse the defendants’ flagrant noncompliance in the instant case.   . Like the majority, I would not address the issues raised by Lake Village, Perennial, and Santarsiero relating to recusal and punitive damages, as we have held that an appeal from an order striking an answer is accepted only to address those matters that are related to the striking of the answer; therefore, this court will not address issues that do not procedurally come within the purview of this type of interlocutory appeal. See Arnold & Arnold v. Williams, 315 Ark. 632, 870 S.W.2d 365 (1994) (declining to address the Williams’ last assertion of error that the matter should be transferred to circuit court). I too would affirm the striking of Santarsiero’s answer. Contrary to the claims of the Estate, the issue is preserved for this court’s review in light of the arguments made to the circuit court on September 13, 2010. While the emails requested were presumably the property of Lake Village and Perennial, Santarsiero was allegedly a controlling member of both entities. The emails were being sought by the Estate to prove that Santarsiero, in his individual capacity, controlled both Lake Village and Perennial, such that his negligence could be demonstrated. With such facts before the circuit court, I simply cannot say that the circuit court abused its discretion in applying the sanction of striking to Santarsiero as well.